Case 21-50317-JTD   Doc 63-1   Filed 08/04/21   Page 1 of 5


                       Exhibit A

                      Stipulation
                 Case 21-50317-JTD              Doc 63-1        Filed 08/04/21         Page 2 of 5


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

CL H WINDDOWN LLC, et al.,1                                 Case No. 21-10527 (JTD)

                           Debtors.                         (Jointly Administered)

BAHRAM NOUR-OMID, an individual, and
LEARNICON LLC, a Delaware limited
liability company,

                           Plaintiffs,

         v.                                                 Adv. Proc. No. 21-50317 (JTD)

CL H WINDDOWN LLC f/k/a
CARBONLITE HOLDINGS LLC, a
Delaware limited liability company, LF
INVESTMENT HOLDINGS, LLC, a
Delaware limited liability company, LEON
FARAHNIK, an individual, KIM JEFFERY,
an individual, FARAMARZ
YOUSEFZADEH, an individual, ORION
ENERGY CREDIT OPPORTUNITIES
FUND II, L.P., a Delaware limited
partnership, ORION ENERGY CREDIT
OPPORTUNITIES FUND II PV, L.P., a
Delaware limited partnership, ORION
ENERGY CREDIT OPPORTUNITIES
FUND II GPFA, L.P., a Delaware limited
partnership, FORCE TEN PARTNERS, LLC,
a Delaware limited liability company, BRIAN
WEISS, an individual, and DOES 1 through
50, inclusive,

                           Defendants.

              STIPULATION OF DISMISSAL OF ADVERSARY PROCEEDING
                        AS TO NON-DEBTOR DEFENDANTS


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: CL
H Winddown LLC (8957); CL I Winddown LLC (3596); CL PH Winddown LLC (8957); CL PA Winddown LLC
(5453); CL PIH Winddown LLC (8957); CL PP Winddown LLC (8957); CL RH Winddown LLC (8957); CL Sub
Winddown LLC (8957); PP PA Winddown LLC (8322); CL R Winddown LLC (3727); and PSS Winddown LLC
(9948).
              Case 21-50317-JTD        Doc 63-1      Filed 08/04/21    Page 3 of 5


       Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, as incorporated in adversary

proceedings by Rule 7054 of the Federal Rules of Bankruptcy Procedure, the parties to the above-

captioned adversary proceeding (the “Adversary Proceeding”) stipulate and agree as follows:

       1.      The Adversary Proceeding shall be dismissed with prejudice solely as to

defendants: Kim Jeffery; Faramarz Yousefzadeh; Force Ten Partners, LLC; Brian Weiss; Orion

Energy Credit Opportunities Fund II, L.P.; Orion Energy Credit Opportunities Fund II PV, L.P.;

and Orion Energy Credit Opportunities Fund II GPFA, L.P.            Plaintiffs and the foregoing

defendants shall bear their own fees and expenses associated with the Adversary Proceeding.

       2.      The Adversary Proceeding shall be dismissed without prejudice solely as to

defendants: Leon Farahnik; and LF Investment Holdings, LLC. Plaintiffs and the foregoing

defendants shall bear their own fees and expenses associated with the Adversary Proceeding.

       3.      There is no just reason for delaying the dismissal of the Adversary Proceeding with

respect to the non-debtor defendants listed above.




                                [Signatures on Following Pages]




                                                2
            Case 21-50317-JTD       Doc 63-1     Filed 08/04/21   Page 4 of 5


Dated: August 4, 2021

 BARNES & THORNBURG LLP                        YOUNG CONAWAY STARGATT
                                               & TAYLOR LLP

 /s/ Kevin G. Collins                          /s/ Kara Hammond Coyle
 Thomas E. Hanson, Jr. (DE No. 4102)           Robert S. Brady (DE No. 2847)
 Kevin G. Collins (DE No. 5149)                Edwin J. Harron (DE No. 3396)
 1000 N. West Street, Suite 1500               Kara Hammond Coyle (DE No. 4410)
 Wilmington, DE 19801                          Rodney Square
 Telephone: (302) 300-3447                     1000 North King Street
 Facsimile: (302) 300-3456                     Wilmington, DE 19801
 Email: thanson@btlaw.com                      Email: rbrady@ycst.com
         kevin.collins@btlaw.com                      eharron@ycst.com
                                                      kcoyle@ycst.com

 -and-                                         -and-

 MICHELMAN & ROBINSON, LLP                     LATHAM & WATKINS LLP
 Sanford L. Michelman                          Eric Leon
 Mona Z. Hanna                                 Mateo de la Torre
 Howard I. Camhi                               1271 Avenue of the Americas
 Alexander R. Safyan                           New York, NY 10022
 10880 Wilshire Blvd., 19th Floor              Email: eric.leon@lw.com
 Los Angeles, CA 90024                                mateo.delatorre@lw.com
 Telephone: (310) 299-5500
 Facsimile: (310) 299-5600                     Counsel to Defendants Orion Energy Credit
 Email: smichelman@mrllp.com                   Opportunities Fund II, L.P., Orion Energy
        mhanna@mrllp.com                       Credit Opportunities Fund II PV, L.P., and
        hcamhi@mrllp.com                       Orion Energy Credit Opportunities Fund II
        asafyan@mrllp.com                      GPFA, L.P.

 Counsel to Plaintiffs Bahram Nour-Omid
 and Learnicon LLC




                                           3
            Case 21-50317-JTD        Doc 63-1     Filed 08/04/21    Page 5 of 5



PACHULSKI STANG ZIEHL                           REED SMITH LLP
& JONES LLP

/s/ James E. O’Neil                             /s/ Kurt F. Gwynne
Richard M. Pachulski (CA Bar No. 90073)         Kurt F. Gwynne (DE No. 3951)
Gabriel I Glazer (CA Bar No. 246384)            1201 Market Street, Suite 1500
James E. O’Neil (DE Bar No. 4042)               Wilmington, DE 19801
Maxim B. Litvak (CA Bar No. 215852)             Telephone: (302) 778-7550
Steven W. Golden (DE Bar No. LP0127)            Facsimile: (302) 778-7575
919 N. Market Street, 17th Floor                Email: kgwynne@reedsmith.com
Wilmington, DE 19801
Telephone: (302) 652-4100                       Counsel to Defendants Kim Jeffery and
Facsimile: (302) 652-4400                       Faramarz Yousefzadeh
Email: rpachulski@pszjlaw.com
       gglazer@pszjlaw.com
       joneil@pszjlaw.com
       mlitvak@pszjlaw.com
       sgolden@pszjlaw.com

Counsel to Debtors and Debtors-in-
Possession


SMITH, KATZENSTEIN &                            COZEN O’CONNOR
JENKINS LLP

/s/ Kathleen M. Miller                          /s/ Thomas J. Francella, Jr.
Kathleen M. Miller (DE No. 2898)                Thomas J. Francella, Jr. (DE No. 3835)
100 West Street, Suite 1501                     1201 N. Market Street, Suite 1001
Wilmington, DE 19801                            Wilmington, DE 19801
Telephone: (302) 652-8400                       Telephone: (302) 295-2000
Email: kmiller@skjlaw.com                       Facsimile: (302) 295-2013
                                                Email: tfrancella@cozen.com
-and-
                                                Counsel to Force Ten Partners, LLC and
WOLF, RIFKIN, SHAPIRO,                          Brian Weiss
SCHULMAN & RABKIN, LLP
Johnny White
11400 W. Olympic Blvd., 9th Floor
Los Angeles, CA 90064
Telephone: (310) 478-4100
Email: jwhite@wrslawyers.com

Counsel to Defendants Leon Farahnik and
LF Investment Holdings, LLC




                                            4
